 
 
IB 
Union Calendar No. 381 
112th CONGRESS 2d Session 
H. R. 4234 
[Report No. 112–533, Part I] 
IN THE HOUSE OF REPRESENTATIVES 
 
March 21, 2012 
Mr. Labrador (for himself, Mr. Bishop of Utah, Mr. Costa, Mr. Gosar, Mr. Harris, Mrs. Lummis, Mrs. Noem, Mr. Rehberg, Mrs. McMorris Rodgers, Mr. Simpson, and Mr. Walden) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 

June 15, 2012
Additional sponsors: Mr. Berg, Mr. Amodei, Mr. McClintock, and Mr. Kissell

 
June 15, 2012 
Reported from the Committee on Natural Resources with an amendment
Strike out all after the enacting clause and insert the part printed in italic 
 

June 15, 2012
The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed
For text of introduced bill, see copy of bill as introduced on March 21, 2012

 
 
 
A BILL 
To amend the Federal Land Policy and Management Act of 1976 to improve the management of grazing leases and permits, and for other purposes. 
 
 
1.Short titleThis Act may be cited as the Grazing Improvement Act of 2012. 
2.Terms of grazing permits and leasesSection 402 of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1752) is amended— 
(1)by striking ten years each place it appears and inserting 20 years; and 
(2)in subsection (b)— 
(A)by striking or at the end of each of paragraphs (1) and (2); 
(B)in paragraph (3), by striking the period at the end and inserting ; or; and  
(C)by adding at the end the following: 
 
(4)the initial environmental analysis under National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) regarding a grazing allotment, permit, or lease has not been completed.. 
3.Renewal, transfer, and reissuance of grazing permits and leases 
(a)AmendmentTitle IV of the Federal Land Policy and Management Act of 1976 (43 U.S.C. 1751 et seq.) is amended by adding at the end the following: 
 
405.Renewal, transfer, and reissuance of grazing permits and leases 
(a)DefinitionsIn this section: 
(1)Current grazing managementThe term current grazing management means grazing in accordance with the terms and conditions of an existing permit or lease and includes any modifications that are consistent with an applicable Department of Interior resource management plan or Department of Agriculture land use plan. 
(2)Secretary concernedThe term Secretary concerned means— 
(A)the Secretary of Agriculture, with respect to National Forest System land; and 
(B)the Secretary of the Interior, with respect to land under the jurisdiction of the Department of the Interior. 
(b)Renewal, Transfer, reissuance, and pending processingA grazing permit or lease issued by the Secretary of the Interior, or a grazing permit issued by the Secretary of Agriculture regarding National Forest System land, that expires, is transferred, or is waived shall be renewed or reissued under, as appropriate— 
(1)section 402; 
(2)section 19 of the Act of April 24, 1950 (commonly known as the Granger-Thye Act; 16 U.S.C. 580l); 
(3)title III of the Bankhead-Jones Farm Tenant Act (7 U.S.C. 1010 et seq.); or 
(4)section 510 the California Desert Protection Act of 1994 (16 U.S.C. 410aaa–50). 
(c)Terms; conditionsThe terms and conditions (except the termination date) contained in an expired, transferred, or waived permit or lease described in subsection (b) shall continue in effect under a renewed or reissued permit or lease until the date on which the Secretary concerned completes the processing of the renewed or reissued permit or lease that is the subject of the expired, transferred, or waived permit or lease, in compliance with each applicable law. 
(d)Cancellation; suspension; modificationNotwithstanding subsection (c), a permit or lease described in subsection (b) may be cancelled, suspended, or modified in accordance with applicable law. 
(e)Renewal transfer reissuance after processingWhen the Secretary concerned has completed the processing of the renewed or reissued permit or lease that is the subject of the expired, transferred, or waived permit or lease, the Secretary concerned may renew or reissue the permit or lease for a term of 20 years after completion of processing.  
(f)Compliance with National Environmental Policy Act of 1969The renewal, reissuance, or transfer of a grazing permit or lease by the Secretary concerned may, at their sole discretion, be categorically excluded from the requirement to prepare an environmental assessment or an environmental impact statement if— 
(1)the decision continues to renew, reissue, or transfer the current grazing management of the allotment; 
(2)monitoring of the allotment has indicated that the current grazing management has met, or has satisfactorily progressed towards meeting, objectives contained in the land use and resource management plan of the allotment, as determined by the Secretary concerned; or 
(3)the decision is consistent with the policy of the Department of the Interior or the Department of Agriculture, as appropriate, regarding extraordinary circumstances. 
(g)Priority and timing for completing environmental analysesThe Secretary concerned, in the sole discretion of the Secretary concerned, shall determine the priority and timing for completing each required environmental analysis regarding any grazing allotment, permit, or lease based on the environmental significance of the allotment, permit, or lease and available funding for that purpose. 
(h)NEPA exemptionsThe National Environmental Policy Act of 1969 (42 U.S.C. 4321 et seq.) shall not apply to the following: 
(1)Crossing and trailing authorizations of domestic livestock. 
(2)Transfer of grazing preference.. 
(b)Table of contentsThe table of contents for the Federal Land Policy and Management Act of 1976 is amended by adding after the item for section 404, the following:  
 
 
Sec. 405. Renewal, transfer, and reissuance of grazing permits and leases.. 
 
 
June 15, 2012 
Reported from the Committee on Natural Resources with an amendment
June 15, 2012
The Committee on Agriculture discharged; committed to the Committee of the Whole House on the State of the Union and ordered to be printed 
